Title: To Benjamin Franklin from Margaret Stevenson: Bill, 18 October 1765
From: Stevenson, Margaret
To: Franklin, Benjamin


Doctr Benjamin Franklin to Margt Stevenson Dr for Sundries Purchased for and sent to Mrs. Jane Mecom of Boston


1765











Octor
18
To Viny & Braggs Bill for Sundrys
1
£ 6
6
–






22
To ditto’s do.   do.
2
6
16
–






–
  To E Millers do.   do.
3
2
11
–






–
  To J. Thompson for Bays do.
4
–
18
–






25
  To Eliza Redmans Millenery do.
5
1
11
9
18
2
9


1767











Febry
27
To Sundries of Sage & Turner per Rect
6



  5
3
6



Augt

To Sundrys purchased of several persons as per Bills added and Inclosed in Bill No.
7
Vizt











Sage & Turners  Bill
£2
0
6
















  Smiths   do.
–
10
–
















  Courts   do.
–
10
6
















  Teasdales do.
11
15
–
















  a Block
  
2
6











  
    
    
    Boxes paper porterage
    
    
  
  




  Shiping &c  &c
  
8
10



15
7
4
















  Cash sent per Mrs. Mecom and Recvd per Mrs. Stevenson July 28. 1767
6
13
–



8
14
4






20
To Sundry, of Sage & Turner per Bill
8
8
  4
  –
  16
  18
4


1768











Febry
22
To Sundries of ditto per Bill No.
9
£14
7
6









Silver recvd from Mrs. Mecom
}

  
    per Mrs. Stevenson
  


13
18
1½
  
  9
4½


Marh
3
To a Nest of Band Boxes
10



  
  9
  –



Novr
17
To Cash pd Viny & Bragg for 5 yds. of 6/4 Muslin

£4
4
–









Sundries
£–
9
5


    do.
3
17
–


    do.
3
1
–


Wool and Box

1
5½



7
8
10½









11
12
10½







Recvd from Mrs. Mecom per M. Stevenson

10
16
–
  –
  16
  10½









  £41
  19
10


 
Endorsed: Mrs Stevensons Accot of Sundries for Mrs Mecom Settled in Genl Accot Febry 28 1771—with all the Bills that relate thereto
